United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 25, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-41594
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HECTOR DEL ANGEL-HERNANDEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:03-CR-474-ALL
                      --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Hector

Del Angel-Hernandez (Del Angel) has moved for leave to withdraw

and has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967).   Del Angel has not filed a response.      Our

independent review of the brief and the record discloses no

nonfrivolous issues for appeal.   Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-41594
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.